Citation Nr: 0215079	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor Hepatitis C 
is related to tattoos received while on active duty.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303 (2001); 66 Fed.Reg. 45602 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)). The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence he is to 
provide, and what evidence VA will attempt to obtain on his 
behalf.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for hepatitis C.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, VA examinations to 
help determine the current nature and etiology of his 
disorder.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why the 
RO held that this evidence was insufficient to award service 
connection for hepatitis C, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

The veteran contends, in pertinent part, that he has 
hepatitis C as a result of receiving tattoos in service.  The 
service discharge examination in June 1976 notes that he 
veteran had multiple large tattoos.  These tattoos were not 
noted at the time of the veteran's July 1973 service entrance 
examination.  The Board accordingly concludes that these 
tattoos were obtained during service.  The veteran testified 
at a Board video conference hearing in August 2002 that he 
received his tattoos in service at a tattoo parlor off base 
while stationed at Fort Gordon, in Georgia.  Service medical 
records also include a 1974 diagnosis of hepatitis.  Post 
service records included serology testing in January 1995 
which was negative for hepatitis A and B, but positive for 
hepatitis C. 

At a May 2000 VA examination the examiner noted that the 
veteran had tested positive for hepatitis C, and that other 
viral serologies had been negative.  The examiner also noted 
the veteran's history of acute onset of hepatitis in service 
in 1974.  The examiner noted that hepatitis C is most 
commonly contracted by blood transfusions and intravenous 
drug abuse.  The examiner noted, however, that the veteran 
had an inservice history of both receiving tattoos, and using 
illegal drugs intravenously with shared needles.  The 
examiner concluded that the veteran's hepatitis C may have 
been contracted by either the tattoos or the intravenous drug 
use, and that it was impossible to know the actual source of 
the disease.  Both were considered to be risk factors.

Later, in August 2000 the same VA examiner, based on review 
of essentially the same record concluded that the veteran's 
hepatitis C was most likely due to his drug use in service.  
He found that air gun inoculations were not the cause of 
Hepatitis C, but he did not retract his prior opinion which 
linked Hepatitis to inservice tattoos.

In this case, the record reflects that the veteran used 
illegal intravenous drugs in service.  Indeed, the veteran 
admitted as much at his August 2002 video conference hearing.  
Nevertheless, because the August 2000 examiner did not rule 
out tattoos, it cannot be determined whether the veteran's 
hepatitis C originated from disease exposure due to inservice 
tattoos, or due to inservice drug abuse.  Receiving tattoos 
with unsterilized or improperly sterilized needles is a 
recognized risk factor for hepatitis C, as evidenced by 
public health statements contained within documents submitted 
by the veteran, as well as statements of the May 2000 VA 
examiner.  

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
Hepatitis C was incurred in service.  Accordingly, service 
connection for Hepatitis C is allowed.


ORDER

Service connection hepatitis C is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

